                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

GULF COAST TURF AND
TRACTOR LLC,

               Plaintiff,
v.                                                             Case No. 8:17-cv-2787-T-24 AEP

KUBOTA TRACTOR CORPORATION,

            Defendant.
______________________________/

                                            ORDER

       This cause comes before the Court on Plaintiff’s Daubert Motion. (Doc. No. 55).

Defendant opposes the motion. (Doc. No. 56). As explained below, the motion is granted in part

and denied in part.

I. Background

       Defendant Kubota Tractor Corporation (“Kubota”) distributes agricultural, construction,

and outdoor power equipment through a network of dealers throughout the United States.

Plaintiff Gulf Coast Turf and Tractor LLC (“Gulf Coast”) is one of Kubota’s authorized dealers,

with dealerships in Pasco County and Hillsborough County. This case involves Gulf Coast’s

contention that Kubota acted unfairly towards it in the selection of the Delivering Dealer for two

national accounts, Hertz Equipment Rental Corporation (“Herc”) and Neff Rentals, Inc. (“Neff”).

       In connection with Gulf Coast’s contention that it was harmed by Kubota’s actions, both

Gulf Coast and Kubota retained experts to opine on the issue of damages. Gulf Coast retained

Kirk Kleckner as its expert, and Kleckner opined that Gulf Coast’s damages relating to Herc are

$3,069,000. Kubota retained Eric Sherman as its expert, and Sherman opined that Gulf Coast’s
damages related to Herc “would be purely speculative, and cannot be calculated to a reasonable

degree of accounting certainty.” (Doc. No. 55-1, p. 26). In the instant Daubert motion, Gulf

Coast contends that portions of Sherman’s rebuttal opinion focusing on alleged deficiencies in

Kleckner’s expert report regarding the damages related to Herc should be excluded.

II. Daubert Standard

       The Court’s “gatekeeper role” regarding the admissibility of expert testimony under

Daubert1 and Federal Rule of Evidence 7022 ensures that expert testimony is both relevant and

reliable. See State Farm Mutual Auto. Ins. Co. v. Physicians Injury Care Center, Inc., 2009 WL

6357793, at *18 (M.D. Fla. Jan. 9, 2009). As explained by one court:

                 [Trial courts must act as gatekeepers and] engage in a “rigorous three-
                 part inquiry” assessing whether: “(1) the expert is qualified to testify
                 competently regarding the matters he intends to address; (2) the
                 methodology by which the expert reaches his conclusions is
                 sufficiently reliable as determined by the sort of inquiry mandated in
                 Daubert; and (3) the testimony assists the trier of fact, through the
                 application of scientific, technical, or specialized expertise, to
                 understand the evidence or to determine a fact in issue.” The
                 proponent of the expert testimony bears the burden of showing, by a
                 preponderance of the evidence, that the testimony satisfies each
                 prong.

Hendrix ex rel. G.P. v. Evenflo Co., Inc., 609 F.3d 1183, 1194 (11th Cir. 2010)(internal citations

omitted). Furthermore:



       1
           Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
       2
         Rule 702 provides the following: “A witness who is qualified as an expert by knowledge,
skill, experience, training, or education may testify in the form of an opinion or otherwise if: (a)
the expert's scientific, technical, or other specialized knowledge will help the trier of fact to
understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient
facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the
expert has reliably applied the principles and methods to the facts of the case.”

                                                    2
               [I]t is not the role of the district court to make ultimate conclusions
               as to the persuasiveness of the proffered evidence. Quite the contrary,
               vigorous cross-examination, presentation of contrary evidence, and
               careful instruction on the burden of proof are the traditional and
               appropriate means of attacking shaky but admissible evidence.

Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011)(internal quotation

marks and citations omitted). The Court’s inquiry is flexible and the focus “must be solely on

the principles and methodology, not on the conclusions they generate.” Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 594–95 (1993).

III. Gulf Coast’s Daubert Motion

       As explained above, before an expert opinion is admissible, the proponent of such

testimony must show that: (1) the expert is qualified, (2) the opinion is reliable, and (3) the

opinion will assist the trier of fact. In the instant motion, Gulf Coast does not challenge

Sherman’s qualifications; instead, Gulf Coast argues that Sherman’s opinions will not assist the

jury in determining the amount of damages related to Herc at issue in this case. Furthermore,

Gulf Coast contends that allowing Sherman to criticize Kleckner’s opinions would be unduly

prejudicial, since the criticism would be coming from an expert rather than through cross-

examination. The Court is not persuaded by these arguments.

       Sherman makes the following criticisms of Kleckner’s opinions: (1) Kleckner failed to

accurately approximate Gulf Coast’s lost delivery income related to Herc purchases from Kubota,

because he erroneously included Gulf Coast’s actual delivery income that it received as part of its

damages (overstating damages by $400,000); (2) Kleckner does not provide a basis for his

arbitrary 5-year period that he uses to calculate the purported lost delivery income; (3) Kleckner

did not accurately estimate the costs attributed to the purported lost delivery income; and (4)


                                                  3
Kleckner did not use the proper discount rate when calculating damages. While Gulf Coast

contends that these criticisms should simply be addressed through cross-examination, Kubota

responds that Sherman is permitted to give an opinion that criticizes Kleckner’s methodology.

See State Farm, 2009 WL 6357793, at *24 (stating that “[a]n expert can criticize the

methodology of another expert”). The Court agrees with Kubota on this issue.

       Sherman’s criticisms of Kleckner’s opinions will assist the jury in the calculation of

damages (if any) by explaining what he believes to be the proper methodology to be used.

Sherman’s criticisms are not merely an improper attack on Kleckner’s credibility.

       However, Sherman also states in his expert report that Herc did not request that Gulf

Coast be its Delivering Dealer, and therefore, any damages related to Herc would be purely

speculative. To the extent that Sherman is opining that Herc-related damages are speculative

because Herc did not request that Gulf Coast be its Delivering Dealer, such an opinion

improperly addresses questions that the jury must decide—whether Herc wanted Gulf Coast to be

its Delivering Dealer for the state of Florida and/or whether Kubota prevented Gulf Coast from

being Herc’s Delivering Dealer for the state of Florida. Furthermore, even if Sherman meant that

if the jury finds that Herc did not want Gulf Coast be its Delivering Dealer and/or that Kubota

did not prevent Gulf Coast from being Herc’s Delivering Dealer for the state of Florida, then any

damages related to Herc would be purely speculative, such an opinion will not assist the jury. If

the jury concludes that Kubota did not prevent Gulf Coast from being Herc’s Delivering Dealer

for the state of Florida, the jury will not award any damages because Gulf Coast’s claims will

fail, and Sherman’s opinion on the issue would be unnecessary.




                                                4
IV. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Daubert Motion (Doc.

No. 55) is GRANTED IN PART AND DENIED IN PART. The motion is granted to the

extent that Sherman cannot opine that Herc-related damages are speculative because Herc did not

request that Gulf Coast be its Delivering Dealer; otherwise, the motion is denied.

       DONE AND ORDERED at Tampa, Florida, this 29th day of March, 2019.




Copies to:
Counsel of Record




                                                5
